Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 1 of 12




                       EX-Taylor, P.-00801
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 2 of 12




                       EX-Taylor, P.-00802
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 3 of 12




                       EX-Taylor, P.-00803
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 4 of 12




                       EX-Taylor, P.-00804
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 5 of 12




                       EX-Taylor, P.-00805
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 6 of 12




                       EX-Taylor, P.-00806
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 7 of 12




                       EX-Taylor, P.-00807
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 8 of 12




                       EX-Taylor, P.-00808
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 9 of 12




                       EX-Taylor, P.-00809
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 10 of 12




                       EX-Taylor, P.-00810
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 11 of 12




                       EX-Taylor, P.-00811
Case 4:20-mj-01069-DLC Document 39-1 Filed 07/07/20 Page 12 of 12




                       EX-Taylor, P.-00812
